—Judgment, Supreme Court, New York County (James Yates, J.), rendered November 16, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The victim’s prompt identification of defendant at a subway station close in both space and time to the robbery situs was not rendered unduly suggestive by the circumstance that police officers merely asked the witness if he recognized defendant (see, People v Duuvon, 77 NY2d 541; People v Davis, 256 AD2d 49). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.